RESOLUCIÓN
Mediante opinión per curiam de 16 de diciembre de 1986, suspendimos indefinidamente al Ledo. Marco A. Rigau Jiménez del ejercicio de la notaría por omisiones en el cumplimiento con su deber como notario. Véase In re Rigau, Jr., 118 D.P.R. 89 (1986).
El 14 de octubre de 2009, el licenciado Rigau Jiménez presentó una Moción de Reinstalación a la Práctica de la Notaría. Tras examinar dicha solicitud, en atención a que han transcurrido más de veintidós años desde su suspensión y en vista de que las omisiones imputadas fueron corregidas oportunamente, se reinstala al licenciado Rigau al ejercicio de la notaría. Ello con la condición de que cumpla con los requisitos establecidos en el Art. 7 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011, y de que proceda a solicitar la devolución de su Protocolo, sello notarial y Registro de Testimonios, que actualmente se encuentran en poder del Archivo Notarial de San Juan.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(Fdo.) Juliana Mosquera Soler

Secretaria del Tribunal Supremo Interina